PER CURIAM.
We affirm the order granting the former husband's petition for modification of alimony. We remand, however, for a recalculation of the alimony arrearage amount. The circuit court determined that the arrearage amount was $9,800 based on a reduction of the former husband's alimony obligation from $2,650 a month to $500 a month dating back to May 9, 2014. It appears that the total arrearage for the 28-month period should be $14,000. Any basis for further reducing the arrearage amount is not apparent in the record. See Polcz v. Polcz, 160 So.3d 113, 114 (Fla. 4th DCA 2015) (case remanded for clarification of arrearages, where "mathematical findings [did] not support the court's final decision as to a reduction in arrearages"); Allison v. Allison , 605 So.2d 130, 131 (Fla. 4th DCA 1992) (case reversed for clarification of the arrearages amount when it was *443unclear how the trial court calculated the deduction).
Gerber, C.J., Gross and Kuntz, JJ., concur.